Citation Nr: 0713065	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-37 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased initial disability evaluation for 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel











INTRODUCTION

The veteran served on active duty from February 1970 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted the 
veteran's claim of entitlement to service connection for PTSD 
and assigned a 50 percent disability rating.

The Board remanded this claim in May 2006 for additional 
development.  This development having been accomplished, the 
claim has been returned to the Board for adjudication.


FINDING OF FACT

The evidence indicates that the veteran's PTSD is manifested 
by depression, anxiety, sleep impairment, flashbacks, 
nightmares, hypervigilence, disturbances of motivation and 
mood and difficulty in establishing and maintaining effective 
social relationships.


CONCLUSION OF LAW

The criteria for an evaluation in excess of the currently 
assigned 50 percent for PTSD have not been met.  38 U.S.C.A. 
§ 1155 ((West 2002 & West Supp. 2006); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  See 38 U.S.C.A. § 1155 (West 2002 & West 
Supp. 2006); 38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2006).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 38 
C.F.R. § 4.3 (2006).

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  Further, because the appellant's disability rating 
claim has been in continuous appellate status since the 
original assignment of service-connection, the evidence to be 
considered includes all evidence proffered in support of the 
original claim.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code (DC) 9411.  The regulations establish a 
general rating formula for mental disorders.  See 38 C.F.R. § 
4.130 (2006).  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.


Under the provisions for rating psychiatric disorders, a 50 
percent disability rating requires the following:

Occupational and social impairment with 
reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks 
more than once per week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only highly 
learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing and 
maintaining effective work and social 
relationships.

A 70 percent disability rating requires evidence of the 
following:

Occupational and social impairment, 
with deficiencies in most areas, such 
as work, school, family relations, 
judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near- continuous panic or 
depression affecting the ability to 
function independently, appropriately 
and effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
work-like setting; inability to 
establish and maintain effective 
relationships.)



Finally, the criteria for a 100 percent rating are:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes 
or communication; persistent delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal 
hygiene); disorientation to time or 
place; memory loss for names of close 
relatives, own occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  While not determinative, a GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994).  

A GAF score is, of course, just one part of the medical 
evidence to be considered, but it is not dispositive.  The 
same is true of any physician's statement as to the severity 
of a condition.  It remains the Board's responsibility to 
evaluate the probative value of any doctor's opinion in light 
of all the evidence of record.  

The Board notes that in his May 2004 notice of disagreement 
(NOD), the veteran cited several Board decisions in support 
of his claim of entitlement to a higher disability rating.  
It is well-established that decisions of the Board have no 
precedential value.  See 38 C.F.R. § 20.1303; see also Lynch 
v. Gober, 11 Vet. App. 22, 27 (1997).  Previously issued 
Board decisions are binding only with regard to the specific 
case decided.  Thus, while the Board has reviewed the 
decisions submitted by the appellant, they have very limited 
probative value in that they are based on the individual 
facts of each case.

After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
veteran's demonstrated PTSD symptomatology warrants a 
continuation of the currently assigned 50 percent rating. The 
criteria for a 50 percent disability rating generally 
contemplate a moderate severity of psychiatric symptoms, and, 
for the reasons given below, this is clearly the veteran's 
situation.  The evidence does show fluctuations in the 
severity of his psychiatric symptoms, but overall he has a 
moderate level of occupational and social impairment.  

Here, the records show that the veteran was assigned 
fluctuating GAF scores over a period of time.  In November 
2003, a GAF score of 40 was assigned by E.W. Hoeper, M.D.  
This was indicative of some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  The veteran's 2004 VA examination reported a GAF score 
of 52 and a 2005 VA treatment record reported a GAF score of 
55.  These two scores are considered reflective of more 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social or occupational functioning.  However, on the October 
2006 VA examination report, a GAF score of 45 was reported.  
This score demonstrates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals) or any serious 
impairment in social or occupational functioning (e.g., no 
friends, unable to keep a job).  While the Board certainly 
takes into account the veteran's GAF scores, the totality of 
the evidence does not support a finding of severe impairment 
sufficient to warrant an increased rating, as discussed 
below.

With regard to the other rating criteria, the veteran has 
mentioned that he had fleeting thoughts of suicidal ideation, 
but stated that this was due to his financial status.  He 
also noted that when he begins to feel this way, he thinks 
positive thoughts and is able to move forward.  See VA 
treatment record, July 2006.  The Board notes however, that 
on both VA examinations in October 2006 and March 2004, the 
veteran denied suicidal ideation.  VA treatment records also 
indicated that the veteran denied suicidal ideation.  See VA 
treatment records dated April 2004, July 2005, February 2006 
and May 2006.

At no time did the veteran indicate that he suffered from 
obsessional rituals that interfered with his routine 
activities, he did not demonstrate speech that was 
intermittently illogical, obscure or irrelevant, he did not 
experience spatial disorientation or neglect his personal 
appearance or hygiene.  See VA examinations, October 2006 and 
March 2004; and VA treatment records, April and July 2005, 
February and May 2006, and July 2006.

In November 2003, the veteran noted that he suffered from 
panic attacks at least once per week.  See letter from E.W. 
Hoeper, M.D., November 3, 2003.  However, the veteran denied 
having panic attacks during the March 2004 VA examination.  
There was no further notation in the treatment records 
associated with the claims folder that indicated he suffered 
from panic attacks.  This clearly does not meet the 70 
percent criteria of near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).  Regarding the question of 
impulse control, the veteran has stated that he is short-
tempered, irritable and angers easily.  See November 2003 
letter of E.W. Hoeper, M.D., supra.  However, the March 2004 
VA examination indicated that the veteran did not demonstrate 
inappropriate behavior.  Additionally, his affect was noted 
to be stable, pleasant and appropriate.  See VA examination 
report, October 2006; VA treatment records, April and July 
2005.
The veteran has noted that he suffers from anxiety.  See VA 
examination reports, October 2006 and March 2004; VA 
treatment records, July 2005 and July 2006.  

Although the veteran may desire some level of isolation, he 
is not socially isolated.  Although he alleged estrangement 
from relationships, see VA treatment record, April 2005, he 
also noted at that time he had good support from his siblings 
and a good relationship with his children.  He noted very 
limited social relationships during his March 2004 VA 
examination; however, there are indications that he has at 
least one close friend.  However, the private examiner also 
indicated that the veteran was only moderately compromised in 
his ability to sustain work relationships, see November 2003 
letter, supra, and the March 2004 VA examination noted that 
the veteran attended church.  Although he may experience 
difficulty in his relationships, that impairment is 
appropriately compensated for by the current 50 percent 
rating.

The veteran has indicated no impairment of thought or 
communication, nor has he demonstrated inappropriate 
behavior.  See VA examination reports, October 2006 and March 
2004; VA treatment records, April 2005 and July 2006.  The 
veteran did indicate that he hears his name called 
approximately two to three times per week, hears cars drive 
up to his residence and hears noises in his residence 
approximately four times per week.  He also noted that he 
sees shadows moving out of the corners of his eyes daily.  
See November 2003 letter, E.W. Hoeper, M.D., supra.  However, 
the veteran specifically denied having auditory and visual 
hallucinations in March 2004 during his VA examination and in 
a April 2005 VA treatment note.  At no time has the veteran 
indicated that he suffered from homicidal ideation.  See VA 
examination reports, October 2006 and March 2004; VA 
treatment records, April 2004, July 2005, February, May and 
July 2006.  As noted above, the veteran is capable of 
performing the activities of daily living (including 
maintenance of minimal personal hygiene) and has never been 
disoriented to time or place.

Regarding memory loss, the veteran has reported that he 
suffers from a poor memory.  In November 2003, the veteran's 
physician noted that the veteran's memory was severely 
impaired.  The March 2004 VA examination report noted that 
the veteran's memory was good.  VA treatment records dated in 
May and July 2006 again noted that the veteran's memory was 
poor.  It is clear that the veteran does suffer from some 
level of memory loss, but none of the aforementioned records 
indicate that this memory loss includes the names of close 
relatives, the veteran's name or his occupation.  This does 
not rise to the level of memory loss required for total 
disability.

The Board notes that the veteran also suffers from severe 
depression.  However, the veteran has related a great deal of 
his depression to the loss of his business.  See VA 
examination report, October 2006.  He also noted he suffers 
from lack of concentration and sleep impairment due to 
nightmares and flashbacks.  See VA examination reports, 
October 2006 and March 2004; VA treatment records, February 
and May 2006 and April 2005; E.W. Hoper letter, November 
2003.  Additionally, he indicated that he is hypervigilant 
and hyperaroused.  Id.  The Board also notes that the 
veteran's PTSD symptoms were noted to be moderate and did not 
distort his sense of reality or impact his ability to care 
for his own needs.  He has also never required 
hospitalization.  See VA examination report, October 2006.

As for occupational impairment, the most that can be said is 
that his psychiatric symptoms "impact" his ability to work.  
See February 2006 VA treatment note.  Clearly the veteran now 
has some psychiatric symptoms which would affect his ability 
to be employed, but this is reflected by the current 50 
percent rating, which contemplates a moderate level of 
occupational impairment with reduced reliability and 
productivity.  The fact is that his independent business 
apparently went under completely unrelated to his psychiatric 
symptoms.  He never alleged that his psychiatric problems 
made it difficult for him to run his own business, and he 
remains employed current for his brother-in-law.

Considering the totality of the evidence, regardless of the 
fact that the veteran was given a GAF score of 40, the 
veteran's current condition more nearly approximates the 50 
percent disability criteria for the reasons discussed above.  
Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
rating in excess of 50 percent for PTSD.  See Gilbert, 1 Vet. 
App. at 53. 

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & West Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).


Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& West Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Prior to and following the initial adjudication of the 
veteran's claim, letters dated in December 2003, May and 
September 2006 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a) (West 2002 & West Supp. 2006); 38 
C.F.R. § 3.159(b)(1) (2006); Quartuccio, at 187.  The veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to the claim.  The aforementioned 
letters instructed him to provide any relevant evidence in 
his possession. 

The U.S. Court of Appeals for Veterans Claims (Court) 
recently held that "the statutory scheme contemplates that 
once a decision awarding service connection, a disability 
rating, and an effective date has been made, § 5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 
(2006).  In this case, the veteran's claim was granted, a 
disability rating and effective date assigned, in an April 
2004 decision of the RO.  Though VA's duty to notify under 38 
U.S.C.A. § 5103(a) is discharged, see Sutton v. Nicholson, 20 
Vet. App. 419 (2006), the veteran was provided with notice 
compliant with Dingess/Hartman in May 2006, followed by a 
subsequent adjudication in November 2006.


The veteran's service medical records and VA medical 
treatment records have been obtained. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159. There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file. The veteran has 
not identified any private medical records that he wanted VA 
to obtain.  Although VA does have a duty to obtain records 
from the Social Security Administration, when they are 
relevant to a claim, the recent VA outpatient treatment 
records indicate that the veteran was considering applying 
for disability benefits through SSA. There is no indication 
that he has actually done so; therefore, there is no 
indication that there are any outstanding records from SSA 
that VA should request.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2006).
The RO provided the veteran with appropriate VA examinations 
in March 2004 and October 2006.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's PTSD since he was last 
examined.  The veteran has not reported receiving any recent 
treatment specifically for this condition (other than at VA, 
which records are in the file), and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The 2006 
VA examination report is thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to an increased initial disability evaluation for 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling, is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


